In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                    No. 06-18-00029-CV




IN THE INTEREST OF K.M., B.H., D.H., AND J.H.H., CHILDREN




           On Appeal from the County Court at Law
                   Panola County, Texas
                 Trial Court No. 2016-355




        Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION
         For more than two decades, Stanley and Ellen’s relationship had been riddled with illicit

drug use, which resulted in various problems, including multiple criminal convictions for Stanley

and one for Ellen. According to the trial court, the couple’s drug use and associated actions also

endangered, and created behavioral problems with some of, their boys—Brad, Derrick, and Jason

being the natural children of both Stanley and Ellen, but Kevin being only Ellen’s natural son.1

         In the some fifteen months that elapsed between the removal of the boys from the home by

the Texas Department of Family and Protective Services (the Department) and the trial at which

their parental rights were terminated, Stanley and Ellen had been drug-free and sober and had

faithfully performed most elements of their service plans prescribed for them by the Department.

But, because of their previous and repeated drug use and other factors, the trial court determined

that termination was authorized on various predicate grounds and was in the boys’ best interests.

         In this accelerated appeal, Stanley and Ellen assert that the evidence was legally and

factually insufficient to terminate their parental rights to their respective children pursuant to

grounds (D), (E), and (L). See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (L) (West Supp.

2017). Stanley and Ellen also argue that the evidence was legally and factually insufficient to

support the trial court’s finding that termination of their parental rights was in the children’s best

interests. See TEX. FAM. CODE. ANN. § 161.001(b)(2) (West Supp. 2017).




1
 In this opinion, we refer to the boy’s mother as Ellen and to Brad, Derrick, and Jason’s father as Stanley. Stanley is
not Kevin’s biological father. We refer to all these by pseudonyms in order to protect the children’s identities. See
TEX. R. APP. P. 9.8.


                                                          2
        We affirm the trial court’s order because (1) sufficient evidence supports at least one

predicate ground for termination of both Stanley’s and Ellen’s parental rights and (2) sufficient

evidence supports the best-interest findings.

(1)     Sufficient Evidence Supports at Least One Predicate Ground for Termination of Both
        Stanley’s and Ellen’s Parental Rights

        “The natural right existing between parents and their children is of constitutional dimensions.”

Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Indeed, parents have a fundamental right to make

decisions concerning “the care, custody, and control of their children.” Troxel v. Granville, 530 U.S.
57, 65 (2000). “Because the termination of parental rights implicates fundamental interests, a higher

standard of proof—clear and convincing evidence—is required at trial.” In re A.B., 437 S.W.3d 498,

502 (Tex. 2014). This Court is therefore required to “engage in an exacting review of the entire record

to determine if the evidence is . . . sufficient to support the termination of parental rights.” Id. at 500.

“[I]nvoluntary termination statutes are strictly construed in favor of the parent.” In re S.K.A., 236
S.W.3d 875, 900 (Tex. App.—Texarkana 2007, pet. denied) (quoting Holick, 685 S.W.2d at 20).

        To terminate parental rights, the trial court must find, by clear and convincing evidence,

that the parent has engaged in at least one statutory ground for termination and that termination is

in the child’s best interest. TEX. FAM. CODE ANN. § 161.001 (West Supp. 2017); In re E.N.C., 384
S.W.3d 796, 798 (Tex. 2012). Clear and convincing evidence is that “degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” TEX. FAM. CODE ANN. § 101.007 (West 2014); see In re J.O.A., 283
S.W.3d 336, 344 (Tex. 2009). This standard of proof necessarily affects our review of the

evidence.

                                                     3
        In our legal-sufficiency review, we consider all the evidence in the light most favorable to

the findings to determine whether the fact-finder could reasonably have formed a firm belief or

conviction that the grounds for termination were proven. In re J.P.B., 180 S.W.3d 570, 573 (Tex.

2005); In re J.L.B., 349 S.W.3d 836, 846 (Tex. App.—Texarkana 2011, no pet.). We assume the

trial court, acting as fact-finder, resolved disputed facts in favor of the finding if a reasonable fact-

finder could do so, and disregarded contrary evidence and witnesses that the fact-finder could have

reasonably disbelieved or whose credibility could reasonably be doubted. J.P.B., 180 S.W.3d at

573.

        In our review of factual sufficiency, we give due consideration to evidence the trial court

could have reasonably found to be clear and convincing. In re C.H., 89 S.W.3d 17, 25 (Tex. 2002).

We consider whether disputed evidence is such that a reasonable fact-finder could not have

resolved that disputed evidence in favor of its finding. Id. at 28. If, in weighing the disputed

evidence, the fact-finder could have reasonably resolved the conflicts to form a firm conviction

that allegations concerning the grounds for termination were true, then the evidence is factually

sufficient, and the termination findings must be upheld. Id. at 18–19. In applying this standard in

light of the “clear and convincing” threshold required by Section 161.001 of the Texas Family

Code, we must be careful not to “be so rigorous that the only fact-findings that could withstand

review are those established beyond a reasonable doubt.” In re R.A.L., 291 S.W.3d 438, 443 (Tex.

App.—Texarkana 2009, no pet.) (quoting In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006)).

        Despite the profound constitutional interests at stake in a proceeding to terminate parental

rights, “the rights of natural parents are not absolute; protection of the child is paramount.” In re

                                                   4
A.V., 113 S.W.3d 355, 361 (Tex. 2003) (quoting In re J.W.T., 872 S.W.2d 189, 195 (Tex. 1994));

see In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). “A child’s emotional and physical interests must

not be sacrificed merely to preserve parental rights.” In re C.A.J., 459 S.W.3d 175, 179 (Tex.

App.—Texarkana 2015, no pet.) (citing C.H., 89 S.W.3d at 26).

       Stanley and Ellen assert that the evidence is legally and factually insufficient to support

termination pursuant to grounds (D), (E), and (L). See TEX. FAM. CODE ANN. § 161.001(b)(1)(D),

(E), (L). “Only one predicate finding under Section 161.001[(b)](1) is necessary to support a

judgment of termination when there is also a finding that termination is in the child’s best interest.”

In re K.W., 335 S.W.3d 767, 769 (Tex. App.—Texarkana 2011, no pet.) (citing A.V., 113 S.W.3d

at 362); In re N.R., 101 S.W.3d 771, 775 (Tex. App.—Texarkana 2003, no pet.). “If multiple

predicate grounds are found by the trial court, we will affirm based on any one ground because

only one is necessary for termination of parental rights.” K.W., 335 S.W.3d at 769 (quoting In re

D.S., 333 S.W.3d 379, 388 (Tex. App.—Amarillo 2011, no pet.)).

       The trial court found that Stanley and Ellen engaged in conduct or knowingly placed the

children with persons who engaged in conduct which endangered the children’s physical or

emotional well-being. See TEX. FAM. CODE ANN. § 161.001(b)(1)(E). Under ground (E), the term

endanger “means more than a threat of metaphysical injury or potential ill effects of a less-than-

ideal family environment, but that endangering conduct need not be directed at the child.” E.N.C.,
384 S.W.3d at 803. To endanger “means to expose to loss or injury.” In re N.S.G., 235 S.W.3d
358, 367 (Tex. App.—Texarkana 2007, no pet.) (quoting Tex. Dep’t of Human Servs. v. Boyd, 727
S.W.2d 531, 533 (Tex. 1987)). Ground E “refers only to the parent’s conduct, as evidenced not

                                                  5
only by the parent’s acts, but also by the parent’s omissions or failures to act.” Id. at 366–67

(quoting In re S.K., 198 S.W.3d 899, 902 (Tex. App.—Dallas 2006, pet. denied)). Moreover,

termination under ground E requires more than a single act or omission. Instead, a “voluntary,

deliberate, and conscious course of conduct by the parent” must be established. Perez v. Tex. Dep’t

of Protective & Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El Paso 2004, no pet.).

        The Department’s removal of the children was prompted by a November 2016 report of

neglectful supervision and physical neglect of the children. At that time, Kevin was fourteen years,

Brad was twelve years, Derrick was ten years, and Jason was nine months old. A Department

investigator visited the trailer home where the family resided and found all children present, clean,

and healthy. The home, however, was dirty—with diapers, trash, and debris scattered throughout

the house—and infested with roaches.

        Ellen admitted to the investigator that she used methamphetamine and cocaine and that she

last used drugs the preceding day. At trial, Ellen testified that she started using methamphetamine

when she was eighteen and in college. After having given up drugs after college, Ellen started

using drugs again when she was twenty-six. When Kevin was a toddler and Brad was a baby, she

and Stanley would have friends over to smoke methamphetamine while the children were in the

home. She quit using methamphetamine around 2005, but used K22 a few times after that. After

Jason was born, Ellen started using methamphetamine again. Ellen was forty-one years old at the

time of trial.


2
 K2 is one of a number of synthetic cannabinoids, human-made mind-altering chemicals made to mimic an illegal
drug. See, e.g., NATIONAL INSTITUTE ON DRUG ABUSE, WHAT ARE SYNTHETIC CANNABINOIDS? (2018),
https://www.drugabuse.gov/publications/drugfacts/synthetic-cannabinoids-k2spice.
                                                     6
         As a teenager and in his late twenties, Stanley used marihuana and drank a lot. He later

used methamphetamine in 2005 and K2 in 2007 and was using methamphetamine and marihuana

in 2016. Stanley and Ellen had been using methamphetamine on a daily basis for a couple of

months at the time of the Department’s intervention.3 The children were removed from the home

and placed with their maternal aunt. Drug test results for Ellen were positive for methamphetamine

and cocaine. Drug test results for Stanley were positive for methamphetamine and marihuana.

The baby—Jason—tested positive for methamphetamine.

         After the children were placed with their maternal aunt, the three oldest children were

interviewed at the Children’s Advocacy Center, where Kevin reported that Stanley hit him on

multiple occasions. The children also reported sexually acting out among themselves. Thereafter,

Kevin was moved to Pegasus, a program designed to address sexualized behaviors in children.4

Brad and Derrick were placed in a foster home, and Jason was placed in a separate foster home.

Derrick reported having a sexual interaction with another child in the foster home and was

thereafter moved to Pegasus. Consequently, Kevin was moved to Brookhaven Youth Ranch for

sex-offender maintenance therapy. Meanwhile, Stanley and Ellen were working on their Family

Service Plans.

         The Family Service Plan required Ellen to remain drug free, complete a drug assessment,

and attend outpatient treatment concerning her drug use issues. Ellen completed the drug


3
At the time of trial, Ellen and Stanley had been clean and sober for over one year. Their drug addiction counseling
was focused on relapse prevention.
4
 Throughout the course of his stay at Pegasus, Kevin reported that he liked being there better than he liked being at
home.

                                                         7
assessment and the drug addiction counseling and has remained drug free through the pendency of

the case. She completed Overcomer’s, a drug counseling course, in July 2017. Ellen was also

required to complete a psychological assessment and to attend parenting classes. She successfully

completed both. The Family Service Plan also required Ellen to obtain and maintain a safe and

stable home, free of any type of infestation. The condition of her home, however, failed to comply

with the requirements of the Family Service Plan. On a subsequent visit to the home, however, its

condition was better and cleaner, although it still smelled of animal urine and cigarette smoke.

         Ellen timely attended visitation sessions with the children, beginning in January 2017.

Those visits were suspended for both parents at the end of January 2017, due to concerns about an

outcry by Kevin of physical and sexual abuse by Stanley. Although Kevin recanted the outcry of

sexual abuse, he did not recant the outcry of physical abuse.5 Both Kevin and Derrick reported

that Stanley hit Kevin, had broken a broom handle over Derrick’s back, and frequently screamed

and cussed at them. Kevin reported that Ellen had slapped him in the face.

         Ellen had one visit with Derrick, Brad, and Jason in late 2017, after she agreed that Stanley

would move from the family home. She was not permitted additional visits after that time. 6



5
 After Kevin’s allegation of sexual abuse by Stanley was recanted and it was determined that Stanley was not going
to be prosecuted, the Department did not resume visitation with the children due to concerns of physical abuse. The
children indicated that they were afraid of Stanley and did not want to see him.
6
 The Department originally worked toward family reunification, but apparently abandoned that goal when the
Department believed that the couple continued living together after the Department suggested that Stanley move out.
In an attempt to achieve reunification with her children, Ellen agreed that Stanley should move out of the family home.
Pastor E.J. Adams of the First Assembly of God Church in Timpson testified that Stanley moved his trailer onto church
property with his permission. Stanley lived on church property for three or four months until Adams asked him to
move in the Fall 2017 when it was determined that the trailer presented a city ordinance violation. Although Stanley
had moved for a short duration, the Department discovered that he was again living in the family home when they
made an unannounced home visit in November 2017.
                                                          8
Stanley has had no contact with the children since January 2017. The Department believed that

Ellen and Stanley should live separate and apart based on the children’s statements that they were

frightened of Stanley and Ellen’s continued denials of domestic violence. According to the

Department, Ellen’s general attitude about protecting her children never improved.

            Stanley, likewise, completed the requirements of his service plan—including completing

parenting classes, psychological counseling, anger management, and the submission to drug

testing. Both parents continued to participate in substance abuse counseling. Stanley tested

negative on every drug test administered pursuant to the service plan and denied having been

physically abusive to the children. He, like Ellen, completed an Overcomer’s drug counseling

program in July 2017. Stanley’s visits with the children were appropriate, and the Department was

not aware of any school records that would indicate that any of the children were physically abused

in the home.

            Stanley is, however, a registered sex offender. This status resulted from an incident in

2006 in which Stanley and Ellen gave their sixteen-year-old babysitter methamphetamine and

alcohol so that Stanley could have sex with her.7 As a result of this occurrence, Stanley pled guilty

to sexual assault, for which he received deferred adjudication and six years’ community

supervision. Stanley was also convicted of driving while intoxicated in 2001 and 2005 and for




          On that visit, the home smelled of animal urine, feces, and cigarettes. There was dog feces on the floor, there
were ashtrays filled with cigarette butts all over the living room, and there were dirty dishes and open food containers
in the kitchen.
7
    As a result of this incident, Kevin and Brad were removed from the home, but were later returned.
                                                            9
driving with a suspended license in 2000, 2002, and 2006.8 He was convicted of possession of a

controlled substance in 2013, solicitation in 2013,9 and failure to register as a sex offender in 2016.

For that offense, Stanley was sentenced to six years’ incarceration, suspended in favor of six years’

community supervision. In 2017, both parents were convicted of endangering a child as a result

of nine-month-old Jason’s positive test for methamphetamine. Each parent was sentenced to two

years’ incarceration, suspended in favor of five years’ community supervision.

            Kevin was exposed to sexually explicit material at a young age in the form of pornographic

magazines. By the time he was thirteen, Kevin had watched pornographic movies on the internet

and had seen Stanley do the same thing. And, during the course of the Department’s investigation,

it was discovered that the three older children were involved in sexual activities among themselves

while they were living with their parents.

            According to Kevin, Stanley has a bad temper, would sometimes hit Kevin, and once

kicked him in the stomach. He testified that Stanley once hit Ellen with a surge protector and hit

Derrick across the back with a broom. When Jason was seven or eight months old, Stanley threw

him down on a swivel chair. On one occasion, Kevin accompanied Ellen to purchase some K2.

            When he was thirteen, Kevin took care of the other children during the summer, because

Stanley and Ellen spent so much time in their room. That is when things began to change for the

worse. Kevin cooked the meals and fed the baby. In spite of the worsening conditions of his home

life, Kevin was able to attend band and football camp that summer. When school started, however,


8
 Stanley testified that, at the time of trial, he did not have a valid driver’s license and was driving to and from his job
at Whataburger without a valid license.
9
    Stanley disputes that he was convicted of a solicitation offense.
                                                             10
Kevin took care of his brothers when he got home. Ellen was working nights at Walmart at that

time. Kevin described the family home as “dirty.”

        Despite the fact that Stanley and Ellen made significant progress on their addiction issues,

completed the requirements of their Family Service Plans, and had been attending church at the

First Assembly of God for approximately eighteen months,10 the trial court nevertheless chose to

terminate their parental rights. We cannot conclude that the evidence was legally and factually

insufficient to do so. More specifically, we conclude that the trial court was presented with clear

and convincing evidence of ground (E) endangerment by both parents.

        “Drug use and its effect on a parent’s life and his ability to parent may establish an

endangering course of conduct.” In re N.S.G., 235 S.W.3d 358, 368 (Tex. App.—Texarkana 2007,

no pet.)); see J.O.A., 283 S.W.3d at 345 n.4; In re S.N., 272 S.W.3d 45, 52 (Tex. App.—Waco

2008, no pet.) (“Evidence of illegal drug use or alcohol abuse by a parent is often cited as conduct

which will support an affirmative finding that the parent has engaged in a course of conduct which

has the effect of endangering the child.”). “Because it exposes the child to the possibility that the

parent may be impaired or imprisoned, illegal drug use may support termination under section

161.001[(b)](1)(E).” Walker v. Tex. Dep’t Family & Protective Servs., 312 S.W.3d 608, 617–18

(Tex. App.—Houston [1st Dist.] 2009, pet. denied) (citing Vasquez v. Tex. Dep’t Protective &

Regulatory Servs., 190 S.W.3d 189, 195–96 (Tex. App.—Houston [1st Dist.] 2005, pet. denied)




10
  They have a positive relationship with church members. Stanley runs the church’s sound system and built a swing
set for the church. Ellen participates in the church’s visitation program.

                                                       11
(“terminating parental rights despite there being no direct evidence of parent’s continued drug use

actually injuring child”)).

       Both parents were relatively young when they began engaging in illicit drug use. That drug

use apparently became a regular habit, as evidenced by the fact that Stanley and Ellen had friends

over to their house to smoke methamphetamine. Those visits happened when Kevin and Derrick

were present in the home. The couple’s illicit drug use continued over the years, and, when nine-

month-old Jason was removed from the home, he had methamphetamine in his system. As a result,

both Stanley and Ellen were convicted of child endangerment and are currently on community

supervision for that crime. And, due at least in part to their illicit drug use or addiction, Ellen and

Stanley supplied their sixteen-year-old babysitter with methamphetamine and alcohol so that

Stanley could engage in sex with her. As a result, Stanley was convicted of sexual assault and was

subsequently convicted of failure to register as a sex offender. As a further result of continued,

illicit drug use by both parents, Kevin shouldered responsibilities for his siblings that rightfully

belonged to his parents. The evidence further establishes that Stanley had anger issues and had

been physically abusive to at least three of the children. Although this evidence alone would be

sufficient to support termination under ground (E), the trial court had before it additional evidence

of endangering conduct.

       The oldest child, Kevin, was exposed to pornography in the home for a period of several

years. The three older boys have acted out sexually with one another while under Stanley and

Ellen’s supervision. This sexualized behavior was evidently so pervasive that both Kevin and

Derrick were placed in specialized facilities to manage the treatment of this type of behavior in

                                                  12
children. “A parent’s refusal to acknowledge responsibility for [their children] and protect them

from a situation that exposes the child to the risk of sexual abuse is grounds for termination of

parental rights under subsection (E).” In re D.D.D.K., No. 07-09-0101-CV, 2009 WL 4348760,

at *9 (Tex. App.—Amarillo Dec. 1, 2009, no pet.) (mem. op.).

       The foregoing evidence was sufficiently clear and convincing to support termination of

both Stanley’s and Ellen’s parental rights under ground (E).

(2)     Sufficient Evidence Supports the Best-Interest Findings

        To uphold the termination findings, we must determine whether the Department proved,

by clear and convincing evidence, that termination of Stanley’s and Ellen’s parental rights was in

the children’s best interests. See TEX. FAM. CODE ANN. § 161.001. There is a strong presumption

that a child’s interest is best served by preserving conservatorship in the natural parent. That

presumption can be overcome, however, with clear and convincing evidence to the contrary. In

re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam).

       A number of factors may be considered in determining the best interest of the child,

including

       (1) the desires of the child, (2) the emotional and physical needs of the child now
       and in the future, (3) the emotional and physical danger to the child now and in the
       future, (4) the parental abilities of the individuals seeking custody, (5) the programs
       available to assist these individuals, (6) the plans for the child by these individuals,
       (7) the stability of the home, (8) the acts or omissions of the parent that may indicate
       the existing parent-child relationship is not a proper one, and (9) any excuse for the
       acts or omissions of the parent.

In re K.S., 420 S.W.3d 852, 855 (Tex. App.—Texarkana 2014, no pet.) (citing Holley v. Adams,

544 S.W.2d 367, 371–72 (Tex. 1976)). This list is not exclusive, and there is no requirement that

                                                 13
any unique set of factors be proved. Id. Certainly, it is not necessary to prove all nine factors.

C.H., 89 S.W.3d at 27. The analysis of evidence relating to one factor may be adequate in a

particular situation to support a finding that termination is in the best interest of the child. Spurck

v. Tex. Dep’t of Family & Protective Servs., 396 S.W.3d 205, 222 (Tex. App.—Austin 2013, no

pet.). Additionally, evidence supporting the termination of parental rights is also probative of best

interest. C.H., 89 S.W.3d at 28.

           Jason, who was not quite two years old at the time of trial, had been living in his foster

home for eight months, where he was happy and thriving. Jason’s foster parents have expressed

the desire to adopt him. Due to his young age, Jason’s desire cannot be determined. However,

“[w]hen children are too young to express their desires, the fact-finder may consider that the

children have bonded with the foster family, are well-cared for by them, and have spent minimal

time with a parent.” In re J.D., 436 S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014, no

pet.). The Court Appointed Special Advocate (CASA) testified that she believed it was in Jason’s

best interest for parental rights to be terminated and for the adoption to take place.

           Kevin, who was sixteen years old at the time of trial, testified that he was living at

Brookhaven Youth Ranch and that he liked it there. Kevin testified that he did not want to live

with Stanley and Ellen and that he was afraid for his brothers to return home. The CASA

representative also testified that Kevin expressed the desire not to return home.11




11
     While Kevin was testifying, Stanley—who was present in the courtroom—was giggling and rolling his eyes.

                                                         14
         Brad, who was residing in a foster home at the time of trial, felt safe in his foster home and

expressed the desire to remain there rather than to return home. He was reportedly happy in his

foster home, and all of his needs were being met. Derrick was residing at Pegasus at the time of

trial, and that facility was meeting his needs.12 The CASA representative testified that she believed

that termination was in each of the children’s best interests.

         Ellen and Stanley both testified that they believed that it was in Kevin’s best interest to

remain at Brookhaven until he completed therapy. Ellen testified that Derrick should remain at

Pegasus until he gets better. The emotional and physical needs of these two children are great, as

they require structure and specialized counseling for the issues encountered while living with

Stanley and Ellen.

         Ellen, who was unemployed and without a driver’s license at the time of trial, testified that

the trailer home in which she and Stanley then resided was not large enough to accommodate the

children and that they would require a larger space before the children could return home. Stanley,

who was employed at a fast-food restaurant and without a driver’s license at the time of trial,

testified that the single-wide, three-bedroom mobile home was large enough for the children and

that they would enjoy a loving and attentive environment there.13




12
 The April 2017 CASA report indicated that Derrick and Brad wished to return home because they missed their
parents, friends, and school. Both Derrick and Brad persisted in their wish to return home through August 2017.
However, none of the children expressed a desire to return home within the eight to ten months before trial.
13
  Stanley testified that, for a period of approximately five months, he and Ellen did not provide such an environment
for the children. According to Stanley, the lack of a stable home environment was due to methamphetamine use.

                                                         15
          Yet, several factors weigh against Stanley’s and Ellen’s desire to maintain their parental

relationship with the children. Foremost among those factors are the children’s present and future

physical and emotional needs, Stanley and Ellen’s ability to provide a safe and stable home for the

children, and their acts and omissions suggesting that the existing relationship with the children is

not a proper one. Although Stanley and Ellen passed all of their drug tests, the totality of their past

decisions, including a disturbing pattern of continuing drug use, the failure to maintain a safe,

sanitary, and stable home environment, several criminal convictions—not the least of which was

for child endangerment—and supervising children who are sexually acting out with one another,

all mitigate against their ability to maintain their parental relationship with the children.

          The evidence shows that, at the time the children were removed from the home, it was

unsanitary and roach infested. Even though Stanley and Ellen were given the opportunity to

improve those unsanitary conditions, the record indicates that the home remained unsanitary many

months after the children were removed. Stanley and Ellen have exhibited a disturbing pattern of

methamphetamine use, perhaps quitting for a time, and then falling back into methamphetamine

use. They have repeatedly exposed their children to methamphetamine, first when Kevin was a

toddler and Brad was a baby and next—insofar as the record reflects—for several months before

removal in this case, resulting in high levels of methamphetamine reflected on Jason’s hair-strand

test.14




14
  Jason’s level of exposure to methamphetamine was 1,793 picograms per milligram. Ellen and Stanley were heavy
methamphetamine users. Ellen’s methamphetamine level was tested at 13,350 picograms per milligram, well above
7,500 picograms per milligram—the range considered to be “constant use.” Stanley’s methamphetamine level was
tested at 7,657 picograms per milligram, well within the “constant use” range.
                                                     16
       On the other hand, the children are currently living in loving and safe environments where

they receive the care and stability they need, free from drugs, violence, neglect, and exposure to

pornography. Based on this record, under the standards as set out above, we conclude that the

evidence is sufficient to allow the trial court to determine that the children’s best interests were

served by the termination of Stanley’s and Ellen’s parental rights.            Therefore, Section

161.001(b)(2) of the Texas Family Code has been met. See TEX. FAM. CODE ANN. § 161.001(b)(2).

       We affirm the trial court’s judgment.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        July 17, 2018
Date Decided:          August 9, 2018




                                                 17